ORDER
This matter is before the Court pursuant to a motion filed by this Court’s Disciplinary Counsel on July 6, 2011, to adjudge the respondent, Damon D’Ambrosio, in contempt of court, and to suspend him from the practice of law on an interim basis. The factual basis for this motion is the respondent’s failure to comply with a duly authorized subpoena directing him to provide financial records to Disciplinary Counsel pursuant to his investigation of a disciplinary complaint.
The motion was heard before a duty justice of this Court on July 14, 2011. The respondent appeared before the duty justice, with counsel. After hearing the representations of the respondent, his attorney, and Disciplinary Counsel, this Court entered an order on July 28, 2011, deferring action on the motion subject to the respondent complying with certain conditions. These conditions required that the respondent either provide the financial records requested or provide a written explanation as to why compliance with the subpoena was not possible, that he obtain and continue with treatment with an attending physician, that he obtain counseling, that he actively participate in Gamblers Anonymous, and that he provide *1242written reports to Disciplinary Counsel regarding his treatment.
On October 3, 2011, Disciplinary Counsel filed a renewed motion to adjudge the respondent in contempt, and to request an immediate suspension. Disciplinary Counsel has informed the Court that the respondent has failed to comply with the conditions of our order of July 28, 2011. The respondent appeared before this Court at its conference on October 13, 2011, with counsel. He did not object to the motion filed by Disciplinary Counsel. Having heard from the respective parties we deem that the respondent is in contempt of court and that an order of suspension is appropriate.
Accordingly, it is ordered, adjudged and decreed that the respondent, Damon D’Ambrosio, is hereby suspended from engaging in the practice of law in this state, effective October 14, 2011, and until further order of this Court. It is further ordered that David D. Curtin, Chief Disciplinary Counsel be appointed as special master to take possession of all of the respondent’s client files and accounts; to inventory them; and, to take whatever steps are necessary to protect the clients’ interests. Disciplinary Counsel is further empowered to enter upon the respondent’s office premises in order to effectuate this order.